Citation Nr: 0030193	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an increased rating for multiple joint 
arthritis, currently evaluated as 100 percent (combined) 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1993 RO decision which denied 
an increase in a 40 percent rating for degenerative arthritis 
of the spine and multiple joints.  

In a September 1995 decision, the RO granted a temporary 
total rating for degenerative arthritis, status post right 
total knee arthroscopy, from July 1994 through August 1995.  
In a January 1996 decision, the RO assigned separate ratings 
for degenerative arthritis of the following multiple joints:  
right knee (rated 30 %), left knee (rated 30 %), thoracic and 
lumbosacral spine (rated 10 %), right hand (rated 10 %), left 
hand (rated 10 %), and cervical spine and multiple joints 
(rated 0 %); the combined rating was 70 percent.  

In August 1995, the veteran testified at a hearing at the RO 
before a member of the Board (now referred to as Veterans Law 
Judge).  In July 1997, the Board remanded the case to the RO 
for additional development.  Also, in a July 1997 decision, 
the Board addressed the issue of service connection for 
osteomyelitis of the left tibia, so that issue is no longer 
on appeal.  

In a December 1999 decision, the RO assigned separate ratings 
for the following multiple joints:  degenerative arthritis of 
the right knee/status post arthroplasty (rated 60 %), 
degenerative joint disease of the lumbar spine (rated 40 %), 
degenerative joint disease of the left knee (rated 30 %), 
degenerative joint disease of the cervical spine (rated 30 
%), osteopenia of the left shoulder (rated 30 %), osteopenia 
of the right shoulder (rated 20 %), osteopenia of the left 
ankle (rated 20 %), osteopenia of the right ankle (rated 20 
%), osteopenia of the left hip (rated 10 %), degenerative 
joint disease of the thoracic spine (rated 10 %), 
degenerative joint disease of the left hand (rated 10 %), and 
degenerative joint disease of the right hand (rated 10 %); 
the combined rating is 100 percent.  The RO also noted that 
the veteran's September 1999 claim for a total compensation 
rating based on individual unemployability due to service-
connected disability was moot, as he was assigned a combined 
rating of 100 percent.  The veteran continues his appeal for 
increased ratings.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the right knee, status post arthroplasty, is productive of 
severe painful limited motion.  

2.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is productive of severe 
limitation of motion, without ankylosis.  

3.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by painful limited 
motion (extension to 0 degrees and flexion to 120 degrees). 

4.  The veteran's service-connected degenerative joint 
disease of the cervical spine is productive of severe 
limitation of motion, without ankylosis.  

5.  The veteran's service-connected osteopenia of the left 
shoulder is manifested by painful limited motion (flexion and 
abduction to 120 degrees, external rotation to 70 degrees, 
and internal rotation to 90 degrees), without ankylosis of 
scapulohumeral articulation.  

6.  The veteran's service-connected osteopenia of the right 
shoulder is manifested by painful limited motion (flexion and 
abduction to 120 degrees, external rotation to 70 degrees, 
and internal rotation to 90 degrees).  

7.  The veteran's service-connected osteopenia of the left 
ankle is productive of marked limitation of motion, without 
ankylosis.

8.  The veteran's service-connected osteopenia of the right 
ankle is productive of marked limitation of motion, without 
ankylosis.

9.  The veteran's service-connected osteopenia of the left 
hip is manifested by painful limited motion (flexion to 100 
degrees, extension to 0 degrees, adduction to 20 degrees, 
abduction to 30 degrees, external rotation to 30 degrees, and 
internal rotation to 20 degrees).

10.  The veteran's service-connected degenerative joint 
disease of the thoracic spine is productive of moderate to 
severe limitation of motion, without ankylosis.

11.  The veteran's service-connected degenerative joint 
disease of the left hand is manifested by X-ray evidence of 
involvement of two or more minor joint groups with painful 
finger and thumb motion and 15 degree flexion contractures 
involving the proximal interphalangeal joints of the 
middle/index/ring fingers.  

12.  The veteran's service-connected degenerative joint 
disease of the right hand is manifested by X-ray evidence of 
involvement of two or more minor joint groups with painful 
finger and thumb motion and 15 degree flexion contractures 
involving the proximal interphalangeal joints of the 
middle/index/ring fingers.  
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
degenerative arthritis of the right knee, status post 
arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055 (1999).  

2.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (1999).  

3.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5261 (1999).   

4.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5290 (1999).  

5.  The criteria for a rating in excess of 30 percent for 
osteopenia of the left shoulder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5201 (1999).  

6.  The criteria for a rating in excess of 20 percent for 
osteopenia of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5201 (1999).  

7.  The criteria for a rating in excess of 20 percent for 
osteopenia of the left ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5271 (1999).  

8.  The criteria for a rating in excess of 20 percent for 
osteopenia of the right ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5271 (1999).  

9.  The criteria for a rating in excess of 10 percent for 
osteopenia of the left hip have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5003, 5253 (1999).  

10.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the thoracic spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5291 (1999).  

11.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

12.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1942 to 
September 1945.  Service medical records show a diagnosis of 
arthritis of various joints.  

In an October 1945 decision, the RO granted service 
connection and a 10 percent rating for arthritis of the knees 
and ankles.  In a February 1947 RO decision, the 10 percent 
rating was reduced to 0 percent.  In a March 1949 RO 
decision, a 10 percent rating was assigned for arthritis of 
the knees and hands.  In a September 1949 RO decision, a 50 
percent rating was assigned.  In an October 1951 RO decision, 
the 50 percent rating was reduced to 30 percent.  In a March 
1966 RO decision, a 40 percent rating was assigned for 
degenerative arthritis of the spine and hands (finger 
joints).  

VA outpatient records from 1985 to 1992 show the veteran 
received treatment for degenerative joint disease, primarily 
involving the knees, ankles, and back.  

In October 1992, the RO received the veteran's claim for an 
increased rating for his service-connected degenerative 
arthritis.  

In an April 1993 decision, the RO denied an increased rating 
for degenerative arthritis of the spine and multiple joints.  

In his October 1993 substantive appeal, the veteran claimed 
that his degenerative arthritis had worsened in recent years, 
preventing him from getting out of bed on some mornings.  

VA hospital and outpatient records from 1993 to 1995 show the 
veteran received treatment for degenerative joint disease, 
primarily involving the hands (finger joints) and knees, 
which was manifested by pain and stiffness.  In July 1994, he 
underwent a right total knee arthroplasty secondary to 
degenerative joint disease.  Thereafter, medical reports show 
he made a good recovery of his right knee arthroplasty and 
was doing well with no new pain complaints.  

At an August 1995 Travel Board hearing, the veteran testified 
that he had arthritis in multiple joints, to include his 
hands, knees, ankles, and spine; that he had been prescribed 
pain medication for his joint problems; that he exercised in 
order to keep his hands and legs from becoming stiff; that 
his knee was the most painful joint; that a change in the 
weather caused pain in his spine, shoulders, hands, and 
ankles; that he could hardly move his head due to arthritis 
in his neck; and that a 40 percent rating did not adequately 
represent the limitations imposed by his arthritis.

In a September 1995 decision, the RO granted a temporary 
total rating for degenerative arthritis, status post right 
total knee arthroscopy, from July 1994 through August 1995.  
(A one month temporary total convalescent rating was assigned 
under 38 C.F.R. § 4.30, followed by a one year total 
schedular rating after implantation of the knee prosthesis, 
pursuant to 38 C.F.R. § 4.71a, Code 5055.)

On an October 1995 VA examination, the veteran complained of 
arthritis in the knees.  (He said he underwent right knee 
surgery in 1994 and since then his knee did not ache as it 
previously had).  He also complained of arthritis in the 
shoulder, spine, and thumb joints.  On examination, the 
metacarpophalangeal joints of the thumbs were swollen.  He 
stood with hips flexed at 5 degrees and the knees flexed at 
20 degrees.  There was no knee swelling or deformity.  The 
range of motion of the knees was from -20 degrees of 
extension to 130 degrees of flexion on the left and from -20 
degrees of extension to 105 degrees of flexion on the right.  
The range of motion of the hips was flexion to 90 degrees and 
abduction to 20 degrees.  In the ankles, there was no 
swelling.  The range of motion of the ankles was plantar 
flexion to 20 degrees and dorsiflexion to 0 degrees.  
Regarding the spine, forward flexion was not measured due to 
a balance problem and fear the veteran would fall.  Other 
ranges of motion of the spine were backward extension to -5 
degrees of achieving vertical neutrality, left lateral 
flexion to 25 degrees, right lateral flexion to 20 degrees, 
and rotation to 20 degrees.  There was no objective pain on 
motion of the spine.  X-rays of the hands revealed mild 
degenerative joint changes of the interphalangeal (IP) and 
metacarpophalangeal (MCP) joints.  X-rays of the knees 
revealed a total knee replacement on the right and mild 
degenerative joint changes on the left.  X-rays of the 
cervical, thoracic, and lumbar spine revealed degenerative 
joint changes.  The diagnoses were status post right total 
knee replacement and arthritis of various joints as noted.  

In a January 1996 decision, the RO assigned separate ratings 
for degenerative arthritis of the following multiple joints:  
right knee (rated 30 %), left knee (rated 30 %), thoracic and 
lumbosacral spine (rated 10 %), right hand (rated 10 %), left 
hand (rated 10 %), and cervical spine and multiple joints 
(rated 0 %); the combined rating was 70 percent.  

VA outpatient records from 1996 to 1999 show the veteran 
continued to receive treatment for pain and limited motion of 
his joints, particularly the right hip and right knee (both 
which had prostheses) and to a lesser extent the left 
shoulder, neck, and finger joints.  Records in 1996 indicate 
that the arthritis flared up especially with cold weather.  

On an October 1999 orthopedic examination conducted by a 
medical examiner for the VA for rating purposes, the veteran 
reported a right total knee replacement had provided some 
relief of his osteoarthritic condition.  He also complained 
of constant aching pain and limited motion involving the 
shoulders, small finger joints of both hands, low back, both 
hips, both knees, both ankles, and cervical spine.  On 
examination of the neck, the range of motion was forward 
flexion to 20 degrees, extension to 0 degrees, right rotation 
to 30 degrees, and left rotation to 20 degrees, and there was 
pain during the entire range of motion.  Of the upper 
extremities, there was painful restricted motion of both 
shoulders and of the fingers and thumbs of both hands.  Grip 
strength was 28 with the Jamar Dynamometer.  Range of motion 
of both shoulders was flexion and abduction to 120 degrees, 
with pain when maneuvering from 90 degrees to 120 degrees; 
external rotation to 70 degrees; and internal rotation to 90 
degrees.  The veteran could make tight fists with the fingers 
and thumbs.  There was a 15 degree flexion contracture 
involving the proximal IP joints of the index, middle, and 
ring fingers of both hands, with proximal IP joint flexion 
from 15 degrees to 90 degrees without pain.  The MCP joints 
of all fingers of both hands had flexion from 0 degrees to 90 
degrees without pain, as with the distal IP joints.  There 
was some swelling of the distal IP joints of the index, 
middle, and ring fingers of both hands.  Both thumbs had 
normal range of motion (0 degrees to 90 degrees), and there 
was normal opposition and adduction of the thumbs with a 
complaint of pain with such motion.  Range of motion of the 
lumbar spine was forward flexion to 30 degrees and extension 
to 10 degrees, with a complaint of low back pain during the 
entire range of motion.  Range of motion of the left hip was 
flexion to 100 degrees, extension to 0 degrees, adduction to 
20 degrees, abduction to 30 degrees, external rotation to 30 
degrees, and internal rotation to 20 degrees, with a 
complaint of pain during the entire range of motion.  Range 
of motion of the right knee was from 0 degrees of extension 
to 90 degrees of flexion, with pain at the extreme of 
flexion.  Range of motion of the left knee was from 0 degrees 
of extension to 120 degrees of flexion, with pain during 
flexion.  Range of motion of both ankles was dorsiflexion to 
5 degrees and plantar flexion to 20 degrees, with a complaint 
of pain during the entire range of motion.  

X-rays ordered for the October 1999 examination revealed 
degenerative arthritis involving the fingers and thumbs of 
both hands, mild osteopenia of both shoulders, multi-level 
osteoarthritis of the cervical and lumbar spine, osteopenia 
of the left hip, a right total knee prosthesis, mild to 
moderate osteoarthritis of the left knee, and mild osteopenia 
of both ankles.   

The 1999 examination diagnoses, in pertinent part, were 
osteoarthritis of the cervical spine involving multiple 
levels with painful limited neck motion but no neurologic 
deficit, bilateral shoulder osteopenia with painful limited 
shoulder motion, bilateral hand osteoarthritis with painful 
finger and thumb motion and some flexion contractures 
involving the proximal IP joints of the middle/index/ring 
fingers of both hands but no neurological deficit, status 
post right knee prosthesis with painful limited motion, mild 
osteoarthritis of the left knee with painful limited motion, 
left hip osteopenia with painful limited motion, and 
bilateral ankle osteopenia with painful limited motion.  The 
doctor commented that there was no apparent stigmata of 
inflammatory or rheumatoid arthritis and that the veteran's 
generalized joint pain involving the neck, lumbar spine, both 
shoulders, fingers, left hip, left knee, and both ankles was 
due to progressive osteoarthritis.  He concluded that the 
veteran had multiple joint involvement consisting of painful 
motion and required a walker aid in order to do any standing 
or walking.  He stated that the veteran was unable to lift 
weights heavier than a few pounds and unable to do repetitive 
hard grasping or fine manipulation activities with the hands.  

In a December 1999 decision, the RO assigned separate ratings 
for the following multiple joints:  degenerative arthritis of 
the right knee/status post arthroplasty (rated 60 %), 
degenerative joint disease of the lumbar spine (rated 40 %), 
degenerative joint disease of the left knee (rated 30 %), 
degenerative joint disease of the cervical spine (rated 30 
%), osteopenia of the left shoulder (rated 30 %), osteopenia 
of the right shoulder (rated 20 %), osteopenia of the left 
ankle (rated 20 %), osteopenia of the right ankle (rated 20 
%), osteopenia of the left hip (rated 10 %), degenerative 
joint disease of the thoracic spine (rated 10 %), 
degenerative joint disease of the left hand (rated 10 %), and 
degenerative joint disease of the right hand (rated 10 %); 
the combined rating is 100 percent.  The RO also held that 
the combined total rating is permanent in nature.

II.  Analysis

The RO has assigned separate percentage ratings for all 
joints affected by service-connected arthritis, and the 
combined rating (under the combined rating provisions of 
38 C.F.R. § 4.25) is 100 percent.  In the present decision, 
the Board will address the proper individual rating for each 
joint affected by service-connected arthritis.

The veteran's claim for increased ratings for multiple joint 
arthritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed to the extent possible and that 
no further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has rated each of the veteran's service-connected 
arthritic joints separately.  Under 38 C.F.R. § 4.71a, Code 
5003, degenerative arthritis confirmed by X-rays is rated on 
the basis of limitation of motion of the joint or joints 
involved.  When there is some limitation of motion, but to a 
degree which would not be compensable under a limitation of 
motion code, a 10 percent rating will be assigned for each 
major joint or group of minor joints affected by arthritis, 
to be combined and not added under Code 5003. 

1.  Right Knee, Status Post Arthroplasty

In regard to knee replacement (prosthesis), the VA's rating 
schedule provides that after a one month temporary total 
convalescent rating under 38 C.F.R. § 4.30, a knee 
replacement will be assigned a temporary total rating for one 
year following implantation of the prosthesis.  38 C.F.R. § 
4.71a, Code 5055.  The veteran has received such rating for 
his right knee replacement.  Thereafter, a rating for a knee 
replacement is assigned based on residual impairment.  The RO 
has rated the veteran's right knee replacement residuals as 
60 percent disabling, which Code 5055 provides for when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  

The veteran's current rating is the maximum evaluation 
permitted under Code 5055.  There are no other codes which 
would provide a higher rating in the veteran's case.
There is no basis for a rating in excess of 60 percent for 
the veteran's service-connected degenerative arthritis of the 
right knee, status post arthroplasty, under any code of the 
VA's Schedule for Rating Disabilities.  As the preponderance 
of the evidence is against his increased rating claim, the 
benefit of doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Lumbar Spine

Limitation of motion of the lumbar spine is rated 40 percent 
when severe.  38 C.F.R. § 4.71a, Code 5292.  The veteran is 
currently evaluated at the maximum rating permitted under 
this code.  Thus, consideration of the effects of pain during 
flare-ups and repeated use would not support a higher rating 
based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston, supra.  A 50 percent rating is warranted for 
ankylosis of the lumbar spine, which is assigned when such 
condition is unfavorable.  38 C.F.R. § 4.71a, Code 5289.  
However, his lumbar spine is not ankylosed (fixed in one 
position), so evaluation under Code 5289 is not warranted.    

In sum, there is no basis for a rating in excess of 40 
percent for the veteran's service-connected degenerative 
joint disease of the lumbar spine under any code of the VA's 
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for degenerative joint disease of the lumbar spine, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Left Knee

Limitation of leg flexion is rated 30 percent when limited to 
15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.  Normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.  

The veteran's left knee is currently evaluated at 30 percent 
under Code 5261.  (This rating is the maximum evaluation 
permitted under Code 5260.)  There is no objective medical 
evidence that his left knee extension is limited to 30 
degrees, in order to meet the criteria for an increased 
rating under Code 5261.  Moreover, even when the effects of 
pain on use and during flare-ups is considered, there is no 
objective evidence that knee extension is limited beyond 20 
degrees for a higher rating under Code 5261.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, there is no basis for a rating in excess of 30 
percent for the veteran's service-connected degenerative 
joint disease of the left knee under any code of the VA's 
Schedule for Rating Disabilities.  As the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for degenerative joint disease of the left knee, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Cervical Spine

Limitation of motion of the cervical spine is rated 30 
percent when severe.  38 C.F.R. § 4.71a, Code 5290.  The 
veteran is currently evaluated at the maximum rating 
permitted under this code.  Thus, consideration of the 
effects of pain during flare-ups and repeated use would not 
support a higher rating based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnston, supra.  A 40 percent 
rating is warranted for ankylosis of the cervical spine, 
which is assigned when such condition is unfavorable.  38 
C.F.R. § 4.71a, Code 5287.  However, his cervical spine is 
not ankylosed, so evaluation under Code 5287 is not 
warranted.  

In sum, there is no basis for a rating in excess of 30 
percent for the veteran's service-connected degenerative 
joint disease of the cervical spine under any code of the 
VA's Schedule for Rating Disabilities.  As the preponderance 
of the evidence is against the veteran's claim for a higher 
rating for degenerative joint disease of the cervical spine, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

5.  Left and Right Shoulders

Limitation of motion of the major or minor arm is rated 20 
percent when limited at the shoulder level.  When arm motion 
is limited to a point midway between the side and shoulder 
level, a 30 percent rating is assigned for the major arm and 
a 20 percent rating is assigned for the minor arm.  When arm 
motion is limited to 25 degrees from the side, a 40 percent 
rating is assigned for the major arm and a 30 percent rating 
is assigned for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

The veteran's left shoulder (his minor extremity) is 
currently evaluated as 30 percent under Code 5201, which is 
the maximum rating permitted under this code.  Thus, 
consideration of the effects of pain during flare-ups and 
repeated use would not support a higher rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston, supra.  A 40 percent rating is warranted for 
ankylosis of scapulohumeral articulation, which is assigned 
when such condition is unfavorable and abduction is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5200.  
However, there is no medical evidence of ankylosis of 
scapulohumeral articulation, so evaluation under Code 5200 is 
not warranted.    

The veteran's right shoulder (his major extremity) is 
currently evaluated as 20 percent under Code 5201.  There is 
no objective medical evidence that his right shoulder is 
limited to midway between side and shoulder level, in order 
to meet the criteria for an increased rating under that code.  
Moreover, even when the effects of pain on use and during 
flare-ups is considered, there is no objective evidence that 
the right shoulder is so limited (i.e., midway between side 
and shoulder level) for a higher rating under Code 5201.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

6.  Left and Right Ankles

Marked limitation of motion of the ankle warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Each of the veteran's ankles are currently evaluated at the 
maximum rating permitted under this code.  Thus, 
consideration of the effects of pain during flare-ups and 
repeated use would not support a higher rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston, supra.  In order for a 30 percent rating to be 
assigned, the veteran's ankles must be ankylosed, in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The medical evidence does not show 
that either of the veteran's ankles is ankylosed for a higher 
rating under Code 5270.  

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

7.  Left Hip

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating.  Limitation of thigh abduction 
with motion lost beyond 10 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

The veteran's left hip is evaluated as 10 percent under Code 
5253.  (This rating is the maximum evaluation permitted under 
Code 5251.)  There is no objective medical evidence that left 
thigh flexion is limited to 30 degrees or that motion with 
left thigh abduction is lost beyond 10 degrees, in order to 
meet the criteria for an increased rating under Code 5253.  
Moreover, even when the effects of pain on use and during 
flare-ups is considered, there is no objective evidence that 
motion of the thigh is so limited (i.e., thigh flexion to 30 
degrees or motion with thigh abduction lost beyond 10 
degrees) for a higher rating under Code 5253.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  A 60 percent rating is 
warranted for ankylosis of the hip.  38 C.F.R. § 4.71a, Code 
5250.  However, his left hip is not ankylosed, so evaluation 
under Code 5250 is not warranted.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

8.  Thoracic Spine

Limitation of motion of the dorsal (thoracic) spine is rated 
10 percent when moderate or severe.  38 C.F.R. § 4.71a, Code 
5291.  The veteran is currently evaluated at the maximum 
rating permitted under this code.  Thus, consideration of the 
effects of pain during flare-ups and repeated use would not 
support a higher rating based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnston, supra.  A 20 percent 
rating is warranted for ankylosis of the thoracic spine, 
which is assigned when such condition is favorable.  38 
C.F.R. § 4.71a, Code 5288.  However, his thoracic spine is 
not ankylosed, so evaluation under Code 5288 is not 
warranted.  

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected degenerative 
joint disease of the thoracic spine under any code of the 
VA's Schedule for Rating Disabilities.  As the preponderance 
of the evidence is against the veteran's claim for a higher 
rating for degenerative joint disease of the thoracic spine, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

9.  Left and Right Hands

The veteran's hands are each evaluated as 10 percent under 38 
C.F.R. § 4.73, Code 5309, which pertains to injuries 
involving the intrinsic muscles of the fingers, hand and 
forearm (Muscle Group IX).  However, his hands do not entail 
muscle injury, so evaluation of his service-connected 
degenerative joint disease of the hands under Code 5309 is 
not warranted.  The rating schedule does not provide specific 
criteria for limitation of motion of the hand (i.e., 
limitation expressed in terms of degrees), except in cases of 
ankylosis of the fingers under 38 C.F.R. § 4.71a, Codes 5220-
5223 (favorable ankylosis of multiple fingers) and 38 C.F.R. 
§ 4.71a, Codes 5216-5219 (unfavorable ankylosis of multiple 
fingers).  The veteran's fingers, however, are not ankylosed; 
thus, evaluation under these codes is not warranted.  

In the veteran's case, his service-connected condition of 
degenerative joint disease of the hands is most appropriately 
evaluated under 38 C.F.R. § 4.71a, Code 5003.  As noted above 
for this code, X-ray evidence of arthritis with at least some 
limitation of motion is to be rated 10 percent.  Accordingly, 
no more than a 10 percent rating for degenerative joint 
disease of each hand is in order.  

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

An increased rating for degenerative arthritis of the right 
knee, status post arthroplasty, is denied.  

An increased rating for degenerative joint disease of the 
lumbar spine is denied.  

An increased rating for degenerative joint disease of the 
left knee is denied.

An increased rating for degenerative joint disease of the 
cervical spine is denied.

An increased rating for osteopenia of the left shoulder is 
denied.

An increased rating for osteopenia of the right shoulder is 
denied.

An increased rating for osteopenia of the left ankle is 
denied.

An increased rating for osteopenia of the right ankle is 
denied.

An increased rating for osteopenia of the left hip is denied.

An increased rating for degenerative joint disease of the 
thoracic spine is denied.

An increased rating for degenerative joint disease of the 
left hand is denied.

An increased rating for degenerative joint disease of the 
right hand is denied.

		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

